Exhibit MATERIAL TECHNOLOGIES, INC. (a Delaware corporation) CLASS B PREFFERED STOCK CERTIFICATE OF DESIGNATIONS Material Technologies, Inc., a Corporation organized and existing under Delaware General Corporation Law (the "Corporation"), by its President and Secretary, does hereby certify that, pursuant to authority conferred upon the Board of Directors (the "Board") by Paragraph 4 of the Corporation's Certificate of Incorporation authorizing a class of Nine Hundred Thousand (900,000) shares of Preferred Stock with a par value of one mill ($.001) per share, and pursuant to Section 151 of the Delaware General Corporation Law, as amended, the Board duly adopted a resolution as follows providing for the issuance out of such class of a series of up to fifteen (15) shares of Class B Preferred Stock, and setting forth the designations and powers, preferences, and rights, including voting rights, if any, and the qualifications, limitations, or restrictions thereof: WHEREAS, the Corporation's Certificate of Incorporation states, among other things, that the Corporation is authorized to issue up Nine Hundred Thousand shares of Preferred Stock, of the par value of one mill ($.001) per share, and that the Board is granted the authority to fix, by resolution, the designations and powers, preferences, and rights, including voting rights, if any, and the qualifications, limitations or restrictions thereof, if any, of such shares; NOW, THEREFORE, BE IT RESOLVED that the Board does hereby designate an aggregate of Fifteen (15) shares of its authorized but previously unissued Preferred Stock as "Class B Preferred Stock" which may be issued from time to time.The designations and powers, preferences, and rights, including voting rights of the Class B Preferred Stock and the qualifications, limitations, and restrictions thereof, shall be as follows: 1.
